       Case 1:15-cv-00211-LGS-SDA Document 841 Filed 09/30/20 Page 1 of 5


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 SYNTEL STERLING BEST SHORES                                  :
 MAURITIUS LIMITED, et al.,                                   :   15 Civ. 211 (LGS)
                                                              :
                                            Plaintiffs,       :        ORDER
                                                              :   (Plaintiffs’ MIL 2)
                            -against-                         :
                                                              :
 THE TRIZETTO GROUP, et al.,                                  :
                                                              :
                                            Defendants. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        Plaintiffs/Counterclaim Defendants Syntel Sterling Best Shores Mauritius Limited and

Syntel, Inc. (together, “Syntel”) move to exclude the opinions and the expert testimony of Dr.

Bryan P. Bergeron (Dkt. No. 730), pursuant to Federal Rules of Evidence 403 and 702 and

Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993).

        Rule 702 governs the admissibility of expert testimony. The rule provides that a qualified

expert may testify if:

        (a) the expert’s scientific, technical, or other specialized knowledge will help the
        trier of fact to understand the evidence or to determine a fact in issue; (b) the
        testimony is based on sufficient facts or data; (c) the testimony is the product of
        reliable principles and methods; and (d) the expert has reliably applied the
        principles and methods to the facts of the case.

Fed. R. Evid. 702. Courts play a “gatekeeping” role within the Rule 702 framework and are

required to ensure that the “expert’s testimony both rests on a reliable foundation and is relevant

to the task at hand.” Daubert, 509 U.S. 579 at 597; accord Kumho Tire Co. v. Carmichael, 526

U.S. 137, 147-49 (1999); In re Pfizer Inc. Sec. Litig., 819 F.3d 642, 658 (2d Cir. 2016). The

Court’s inquiry under Rule 702 includes a review of whether (1) the expert is qualified, (2) the

data and methodology on which the expert relied is reliable and (3) the testimony would be

helpful to the trier of fact. See, e.g., Daubert, 509 U.S. at 597; Nimely v. City of New York, 414
      Case 1:15-cv-00211-LGS-SDA Document 841 Filed 09/30/20 Page 2 of 5


F.3d 381, 396-97 (2d Cir. 2005). Trial judges have “broad discretion” to determine the

admissibility of expert testimony, and “[v]igorous cross-examination, presentation of contrary

evidence, and careful instruction on the burden of proof are the traditional and appropriate means

of attacking shaky but admissible evidence.” Amorgianos v. Nat’l R.R. Passenger Corp., 303

F.3d 256, 267 (2d Cir. 2002) (quoting Daubert, 509 U.S. at 596). Expert testimony cannot,

however, “usurp either the role of the trial judge in instructing the jury as to the applicable law or

the role of the jury in applying that law to the facts before it.” United States v. Blizerian, 926

F.2d 1285, 1294 (2d Cir. 1991); accord United States v. Lumpkin, 192 F.3d 280, 289 (2d Cir.

1999).

   1. Testimony as to Legal Conclusions Including Whether Syntel Has Misappropriated
      Trade Secrets or Infringed Copyrights is Excluded

         In his opening report, Dr. Bergeron indicates that he was asked “to provide an

independent analysis regarding whether TriZetto’s confidential and proprietary information

constitutes trade secrets and whether those trade secrets and confidential information were used

by [Syntel],” (Dkt. No. 732-1 ¶ 2), and separately, “to examine TriZetto’s copyrighted software

and other works and determine if the works are infringed by [Syntel]” (Dkt. No. 732-1 ¶ 3).

While, as discussed below, Dr. Bergeron may, based on his industry experience, provide

testimony on whether TriZetto’s confidential and proprietary information constitutes trade

secrets, and whether Syntel used the trade secrets at issue, Dr. Bergeron may not offer testimony

as to legal conclusions, including whether Syntel misappropriated TriZetto’s trade secrets, and

whether Syntel infringed TriZetto’s copyrighted works. Stating ultimate legal conclusions as to

misappropriation and infringement would usurp the role of the jury. See Blizerian, 926 F.2d at

1294; accord Snyder v. Wells Fargo Bank, N.A., No. Civ. 4496, 2012 WL 4876938, at *5

(S.D.N.Y. Oct. 15, 2012).
                                                  2
      Case 1:15-cv-00211-LGS-SDA Document 841 Filed 09/30/20 Page 3 of 5


       Further, Dr. Bergeron may not offer testimony on the issue of whether Syntel copied the

“Best Practices in ICD-10 Configuration” presentation or the “Facets Roadmap Review”

presentation. With respect to these two presentations, Dr. Bergeron merely states a legal

conclusion as to whether copying has occurred, based on a review of emails and presentations

that the jury can conduct. The probative value of this testimony does not outweigh the danger of

unfair prejudice, and it is accordingly, excluded. See Fed. R. Evid. 401, 402, 403.

   2. Testimony as to What Constitutes a Trade Secret

       Dr. Bergeron is qualified to and may provide testimony on (1) whether TriZetto’s

confidential and proprietary information constitutes trade secrets, (2) whether those trade secrets

and confidential information were used by Counterclaim Defendants, and (3) the similarities

between Syntel’s source code and TriZetto’s Data Dictionary.

       Dr. Bergeron is a medical doctor who studied computer science at Harvard University and

has specific expertise in medical informatics, which combines information science, computer

science and healthcare. (Dkt. No. 732-1 ¶¶ 14-15). He has developed medical informatics

software, and has experience writing source code, customizing software and drafting technical

user manuals to support software. (Dkt. No. 732-1 ¶¶ 18-37). Further, through his consulting

work, Dr. Bergeron has analyzed his client’s confidential information and dealt with trade secrets,

confidential information and copyrighted material. (Dkt. No. 732-1 ¶¶ 18-37). As a basis for his

conclusions as to what constitutes a trade secret, Dr. Bergeron relies on his extensive experience

and his review of the source code at issue, as well as pleadings, motions, parties’ declarations,

discovery responses, hearing transcripts and deposition transcripts and exhibits. (Dkt. No. 732-1,

Ex. 2; Dkt. 732-2, Ex. 1). This foundation and methodology is sufficiently reliable to permit

admission of Dr. Bergeron’s testimony with respect to what constitutes a trade secret. See, e.g.,

                                                 3
      Case 1:15-cv-00211-LGS-SDA Document 841 Filed 09/30/20 Page 4 of 5


Snyder, 2012 WL 4876938 at *3 (finding that extensive industry experience could serve as a

“sufficiently reliable foundation” for expert testimony on issues related to industry norms); N. Atl.

Instruments, Inc. v. Haber, 188 F.3d 38, 44-45 (2d Cir. 1999) (illustrating that understanding

what information is readily available to participants in the industry can play a role in the

determination of what constitutes a trade secret -- “any formula, pattern, device or compilation of

information which is used in one’s business, and which gives [the owner] an opportunity to

obtain an advantage over competitors who do not know or use it”) (internal citations omitted);

accord Faiveley Transp. Malmo AB v. Wabtec Corp., 559 F.3d 110, 117 (2d Cir. 2009).

       Dr. Bergeron can offer a technical, industry-based perspective that will help the jury

understand what constitutes a trade secret and the degree to which Syntel used any trade secrets.

The probative value of such evidence outweighs any danger of unfair prejudice. See Fed. R.

Evid. 401, 402, 403. In addition, while Dr. Bergeron may not opine as to the legal issue of

whether Syntel copied the Data Dictionary, he may opine as to the similarities between Syntel’s

source code and the Data Dictionary. Dr. Bergeron’s testimony on this issue is likely to aid a jury

in its assessment of whether Syntel’s source code is substantially similar to the Data Dictionary,

and the probative value of Dr. Bergeron’s testimony, outweighs any prejudicial effect. See Fed.

R. Evid. 401, 402, 403. Syntel will have an opportunity to challenge Dr. Bergeron’s testimony

through cross examination.




                                                  4
     Case 1:15-cv-00211-LGS-SDA Document 841 Filed 09/30/20 Page 5 of 5


      For these reasons, it is ORDERED that Syntel’s motion GRANTED in part. In sum, Dr.

Bergeron may provide testimony on:

   1. whether TriZetto’s confidential and proprietary information constitutes trade secrets;

   2. whether Syntel used TriZetto’s confidential and proprietary information; and

   3. whether Syntel’s source code is similar to the Data Dictionary.


      The Clerk of Court is respectfully directed to close the motion at Dkt. No. 730.


Dated: September 30, 2020
       New York, New York




                                               5
